

117 HR 2399 IH: Community Navigator Reporting Act of 2021
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2399IN THE HOUSE OF REPRESENTATIVESApril 8, 2021Mr. Delgado (for himself and Ms. Salazar) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo require the Administrator of the Small Business Administration to regularly submit to Congress a report on the Community Navigator pilot program, and for other purposes.1.Short titleThis Act may be cited as the Community Navigator Reporting Act of 2021.2.Community Navigator reporting(a)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report on the performance and effectiveness of the Community Navigator pilot program, which may be included as part of another report submitted to such Committees by the Administrator, and which shall include—(1)the number of recipients of grants under the Community Navigator pilot program;(2)for each such recipient—(A)the dollar amount of each such grant the received;(B)the aggregate dollar amount of all such grants received; and(C)the location of such recipient, including the State and county; and (3)to the extent practicable, the number of unique businesses for which an owner has received community navigator services from a Program participant under the Community Navigator pilot program, disaggregated by industry, including but not limited to—(A)accommodation and food services;(B)agriculture, forestry, fishing, and hunting;(C)arts, entertainment, and recreation;(D)construction;(E)educational services;(F)healthcare;(G)manufacturing;(H)professional, scientific, and technical services;(I)retail trade;(J)transportation; and(K)wholesale trade.(b)DefinitionsIn this section:(1)American Rescue Plan Act of 2021 definitionsExcept as provided in this subsection, the terms in this Act have the meaning given such terms under section 5004 of the American Rescue Plan Act of 2021 (Public Law 117–2).(2)Community Navigator pilot programThe term Community Navigator pilot program means the program established under section 5004 of the American Rescue Plan Act of 2021 (Public Law 117–2).(3)Community navigator servicesThe term community navigator services means the covered services provided by community navigators that target eligible businesses.(4)Community navigatorThe term community navigator means a community organization, community financial institution as defined in section 7(a)(36)(A) of the Small Business Act (15 U.S.C. 636(a)(36)(A)), or other private nonprofit organization engaged in the delivery of covered services.(5)Covered servicesThe term covered services means the outreach, education, and technical assistance provided to increase awareness of, and participation in, programs of the Small Business Administration.(6)Program participantsThe term Program participants means community navigators that have received a grant from, or entered into a contract or cooperative agreement with, the Administrator for the purposes of the Community Navigator pilot program.